 

Exhibit 10.2

 

[logo1.jpg]
[logo2.jpg]

 

TRUE NATURE HOLDING, INC.

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is made as of the 4th day of November 2019, between the TRUE
NATURE HOLDING, INC. a publicly held company incorporated in the State of
Delaware (“Employer”), and Julie R. Smith.

 

WHEREAS, the Employer, the authorized representative of the Employer, desires to
employ Ms. Smith as a Chief Operating Officer (COO), of the Employer; and

 

WHEREAS, the parties have reached an agreement as to the terms of said
employment as more fully set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions as hereinafter set forth, the parties hereby agree as follows:

 

1. Nature of Services and Duties.  

 

a. Effective November 4, 2019, Employee shall serve in the position of Chief
Operating Officer.  

 

b. At all times during the term of this Agreement, Employee shall use his/her
best efforts and apply his/her skill and experience to the proper performance of
his/her duties hereunder and to achieve the goals set forth herein. Employee
shall be directly accountable to and work under the authority and direction of
the CEO or Board of Directors, or any “Designee” and shall report through such
offices as may be directed by the Chairman of the Board of Directors, or their
Designee, from time to time. Employee shall perform such executive, managerial
and administrative duties and services as are customary for a True Nature
Holding, Inc. and or its subsidiaries and such further executive duties as may
be specified from time to time by the Board of Directors or their Designee,
including without limitation:

 

i. COO is a pivotal leadership role directly influencing the future of the
company. Your responsibilities will include, leadership of acquisition
integration, market and product development, operating holdings’ efficiency and
effectiveness, new business sales, installed client base sales, marketing, and
partner strategy in healthcare related fields and or others when requested by
the CEO and Board of Directors. 

 

ii. As TNTY’s COO, utilize your successful background to increase revenue, well
as leverage and create relationships among Fortune 1000 brands, and
direct/managing potentially a large TNTY healthcare solution-focused and
compliance-based organization. 

 

iii. Given TNTY’s is a public, early phase development company, your
contributions toward and collaboration with other senior leaders in
organizational development is key to ensure success.

 

2. Term.  

 

This Agreement shall be effective from 11/1/2019 (“the Commencement Date”),
through employees’ resignation and or unless amended by subsequent written
agreement of the parties or terminated as provided herein.  The Employee shall
be considered a full-time employee as of the Commencement Date and will serve at
the will of the Board of Directors.

 

OTCQB: TNTY                                            
www.truenatureholding.com

 

 

--------------------------------------------------------------------------------

 

 

[logo1.jpg]
[logo2.jpg]

 

3. Compensation.  

 

(a) Employee shall be paid an annual base salary of $250,000.00 payable in
accordance with the Employer’s standard payroll procedures, with a performance
and salary review to be conducted annually, at which time the Employee’s salary
shall be adjusted in accordance with applicable compensation policies.

 

(b) In addition, Employee shall be eligible to receive a bonus target of 25% of
base compensation based upon MBOs commencing fiscal year 2020, if approved by
the Compensation Committee in its sole discretion.

 

(c) The Employee agrees that their Compensation will accrue from the
Commencement Date of this agreement until such time as the Company, as
determined by the Board, has sufficient funding.

 

(d) The Employee may receive certain grants of Restricted Common Stock, and
those grants may be subject to certain vesting, or reverse vesting, conditions,
including, but not limited to the tenure of the Employee, or achievement of
certain objectives, as further defined in a Restricted Stock Grant Agreement,
and generally under the terms as noted below:

 

1.

Grant of Restricted Stock.  True Nature Holding, Inc. (the “Company”) hereby
grants to Grantee an Award of shares of Restricted Common Stock of the Company
(collectively, the “Restricted Stock”) pursuant to reverse vesting terms.  The
Restricted Stock granted pursuant to the Award shall be immediately issued in an
escrow account the name of the Grantee and released as reverse vesting expires.
Any unearned Restricted Stock granted shall be cancelled in the event the
Employee is terminated by the Employer.

 

 

a.

An initial grant of 1,000,000 of shares of restricted stock will be awarded with
signature on this agreement. This award is in addition to all other shares owned
, or granted by the Company.

 

2. Vesting is as follows:

 

a) 25% of restricted stock shares once the Employee has been with the Employer
for 90 days from the effective date of this agreement;

 

b) 25% of restricted stock shares once the Employer completes a capital, or
debt, raise of at least $2,000,000

 

c) 25% of restricted stock shares once the Employee has been with the Company
for 365 days from the effective date of this agreement;

 

d) 25% restricted stock shares once the Employer files a 10K that reports
$20,000,000 in Gross Revenue;

 

e) In the event of a change in control of the Company, any remaining unvested
shares will immediately vest upon change of control of the Company.

 

3. Restrictions on Transfer.

 

The Shares of Restricted Stock issued under this Agreement may not be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed.
The shares are subject to certain reverse vesting terms and can only be release
with an opinion of company counsel.

 

OTCQB: TNTY                                            
www.truenatureholding.com

 

--------------------------------------------------------------------------------

 

 

[logo1.jpg]
[logo2.jpg]

 

4. Termination. 

 

Employee’s employment hereunder may be terminated by Employer under the
following circumstances:

 

(a) At the recommendation of the Board of Directors;

 

(b) Upon any violations of the Securities laws;

 

(c) Upon incapacity or inability to perform all the duties set forth in this
Agreement due to mental or physical disability;

 

If Employee’s employment is terminated by virtue of any of the events described
in paragraph (a), (b), or (c) Employee shall be entitled only to compensation
though the date of such termination and any restricted stock grants that have
not vested shall be cancelled.

 

In the event of an Employee’s voluntary termination, the Employee is required to
provide 90 days notice to facilitate smooth transition. The Board of Directors
or CEO may be accepted or refused the required 90-day transition period. If the
90-day transition is refused, the date mutually agreed to by employee and Board
or CEO will determine the effective date for conclusion of compensation.

 

5. Confidentiality and Proprietary Information.

 

Employee acknowledges that he/she will be exposed to confidential information of
the Employer, which includes confidential information of True Nature Holding,
Inc., and other operations and activities.  Confidential information includes,
but is not limited to, data relating to the Employer’s operations, customer
information, financial data, computer programs, architectural drawings,
marketing plans and information, operating procedures and the like, or any other
information of the business affairs of True Nature.

 

Employee shall not, directly or indirectly, use, disseminate, disclose, or in
any way reveal or use beyond the scope of authority granted by the Employer all
or any part of such Confidential Information, which he/she has been or will be
exposed to, and shall use such Confidential Information only to the extent
specifically authorized by the Employer.

 

Upon termination of this Agreement for any reason whatsoever, Employee shall
turn over to the Employer all Confidential Information. Employee acknowledges
that the Employer may exercise any and all remedies available to it at law or in
equity to enforce this Agreement with respect to non-disclosure of any
Confidential Information, which Employee has or will become privy to in the
performance of its obligations under this Agreement.  The parties acknowledge
that this provision shall survive the termination of the Agreement.

 

6. Work Product

 

Any programs, systems, plans, software, hardware, devices, and ideas developed
by Employee or anyone in the Employee’s Department during the period of
Employee’s employment from the date of original hire shall be the exclusive
property of the Employer.

 

7. Covenant Not to Compete.  

 

(a) Employee agrees that during the terms of this Agreement he shall devote his
full business time, energy, skill, labor, and attention to the affairs of the
Employer and its affiliates or subsidiaries, shall promptly and faithfully do
and perform all services pertaining thereto that are or may hereafter be
required of him by the Employer, and shall not engage in any activities,
directly or indirectly, involving a conflict of interest with the business or
relations of the Employer or its affiliates or subsidiaries.

 

OTCQB: TNTY                                            
www.truenatureholding.com

 

--------------------------------------------------------------------------------

 

 

[logo1.jpg]
[logo2.jpg]

 

(b) Employee recognizes that the business of the Employer and its affiliates or
subsidiaries are national and international in scope and that the services to be
performed hereunder and the methods employed by the Employer or its affiliates
or subsidiaries are such as will place Employee in close business and personal
relationship with competing businesses of the Employer or its affiliates or
subsidiaries.  Therefore, from and after the date of this Agreement and for one
year after expiration of this Agreement or termination of this Agreement,
Employee shall not, directly or indirectly, for his own benefit or for, with, or
through any other person, company, or competitive company to Employer, within
The United States own, manage consult, or be connected with, as owner, partner,
joint venture, director, employee, officer, consultant, or in any other capacity
whatsoever, engage in any business which is the same as, similar to or
competitive with any business activities of the Employer.  “Business” is defined
direct employment or consulting activity.

 

This above provision (b) is effective except that the employee may participate
in any capacity as a participant in a business and/or industry in which the
employee has prior career experience, directly, as an employee, or indirectly,
as a consultant, paid or not paid. Participation with a potentially competitive
entity must follow section 5 of this document. The employee must attach a resume
to document prior career experience to which he/she chooses to reserve access to
as a direct or indirect participant post employment with the Company during the
above specified term.

 

Employee acknowledges that the restrictive covenants (the “Restrictive
Covenants’) contained in this Section are a condition of his employment and are
reasonable and valid in geographical and temporary scope and in all other
respects.  If any court determines that any Restrictive Covenants, or any part
of the Restrictive Covenants, is invalid or unenforceable, the remainder of the
Restrictive Covenants and parts thereof shall not thereby be affected and shall
be given full effect, without regard to the invalid portion.  If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid and unenforceable because of geographic or temporal scope of such
provision, such court shall have the power to reduce the geographic or temporal
scope of such provision, as the case may be, and, in its reduced form, such
provision shall then be enforceable.

 

(c) If Employee breaches, or threatens to breach, any of the Restrictive
Covenants, the Employer, in addition to and not in lieu of any other rights and
remedies it may have at law or in equity, shall have the right to injunctive
relief; it being acknowledged and agreed to by Employee that any such breach or
threatened breach would cause irreparable and continuing injury to the Employer
and that money damages would not provide an adequate remedy to the Employer.

 

8. Miscellaneous.

 

(a) Employee represents to Employer that there are no restrictions or agreements
to which he is a party which would be violated by his execution of this
Agreement and his employment hereunder.

 

(b) No amendment or waiver of any provision of this Agreement shall be effective
unless in writing signed by both parties.

 

(c) Employee shall have no right to assign, transfer, pledge or otherwise
encumber any of the rights, nor to delegate any of the duties created by this
Agreement.

 

(d) If Employee is elected to serve as a member on the Company’s Board of
Director, they are not eligible to receive cash compensation as is or has
previously been paid to outside Directors. They are eligible to receive all
other board compensation including stock awards.

 

OTCQB: TNTY                                            
www.truenatureholding.com

 

--------------------------------------------------------------------------------

 

 

[logo1.jpg]
[logo2.jpg]

 

9. Governing Law.

 

This Agreement is subject to and shall be interpreted in accordance with the
laws of the State of Delaware.

 

 

EXECUTED, as of the date first written above.

 

 

EMPLOYER: True Nature Holding, Inc.

 

 

 

By: ________________________________

 

 

Date: ______________________________

 

 

 

EMPLOYEE: Julie R. Smith

 

 

 

By: ____________________________

 

 

Date: ______________________________

 

OTCQB: TNTY                                            
www.truenatureholding.com

 
 

 